Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner's Amendment

1.	An examiner's amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner's amendment was given by Applicants Representative on November 8th , 2021 by  phone conversation for Claim 14 .

The application has been amended as follows:
1. (Currently Amended By Applicant )A video image segmentation method, comprising: obtaining an image segmentation model by performing machine learning based on a historical video image and a mask image of the historical video image; adjusting the image segmentation model based on an initial frame of an image to be segmented, a previous frame of a frame to be segmented and a mask image of the previous image; and performing segmentation on the image to be segmented using the image segmentation model after the adjusting, wherein the adjusting the image segmentation model based on an initial frame of an image to be segmented, a previous frame of a frame to be segmented and a mask image of the previous image comprises: determining whether a number of frames to be segmented of the image to be segmented exceeds a preset threshold; when the number of frames to be segmented of the image to be segmented does not exceed the preset threshold, adjusting the image segmentation model based on the initial frame of the image to be segmented, the previous frame of the frame to be segmented and the mask image of the previous image; and when the number of frames to be segmented of the image to be segmented exceeds the preset threshold, adjusting the image segmentation model based on the initial frame of the image to be segmented, a preset frame, the previous frame of the frame to be segmented and the mask image of the previous image.  
2. (Canceled By Applicant)  
3. (Canceled By Applicant)  
4. (Currently Amended By Applicant )The video image segmentation method according tclaim 1, further comprising: extracting the preset frame from the image to be segmented.  
5. (Original) The video image segmentation method according to claim 4, wherein the extracting the preset frame from the image to be segmented comprises: obtaining an extraction frame number through multiplying the number of frames to be segmented by a preset value; and extracting a frame corresponding to the extraction frame number as the preset frame.  
6. (Original) The video image segmentation method according to claim 5, wherein the preset value is a value ranged 0.6-0.9.  
7-12. (Canceled By Applicant)  
13. (Currently Amended By Applicant ) A non-transitory computer-readable storage medium, having stored thereon a computer program, wherein the computer program, when being executed by a processor, implements a video image segmentation method comprising: obtaining an image segmentation model by performing machine learning based on a historical video image and a mask image of the historical video image; adjusting the image segmentation model based on an initial frame of an image to be segmented, a previous frame of a frame to be segmented and a mask image of the previous image; and performing segmentation on the image to be segmented using the image segmentation model after the adjusting, wherein the adjusting the image segmentation model based on an initial frame of an image to be segmented, a previous frame of a frame to be segmented and a mask image of the previous image comprises: determining whether a number of frames to be segmented of the image to be segmented exceeds a preset threshold; when the number of frames to be segmented of the image to be segmented does not exceed the preset threshold, adjusting the image segmentation model based on the initial frame of the image to be segmented, the previous frame of the frame to be segmented and the mask image of the previous image; and when the number of frames to be segmented of the image to be segmented exceeds the preset threshold, adjusting the image segmentation model based on the initial frame of the image to be segmented, a preset frame, the previous frame of the frame to be segmented and the mask image of the previous image.  
14. (Examiner Amended) An electronic device, comprising: a processor; and a memory for storing instructions executable by the processor; wherein, the processor is configured to implement, by executing the instructions, [[the]] a video image segmentation method according to comprising: obtaining an image segmentation model by performing machine learning based on a historical video image and a mask image of the historical video image; adjusting the image segmentation model based on an initial frame of an image to be segmented, a previous frame of a frame to be segmented and a mask image of the previous image; and performing segmentation on the image to be segmented using the image segmentation model after the adjusting, wherein the adjusting the image segmentation model based on an initial frame of an image to be segmented, a previous frame of a frame to be segmented and a mask image of the previous image comprises: determining whether a number of frames to be segmented of the image to be segmented exceeds a preset threshold; when the number of frames to be segmented of the image to be segmented does not exceed the preset threshold, adjusting the image segmentation model based on the initial frame of the image to be segmented, the previous frame of the frame to be segmented and the mask image of the previous image; and when the number of frames to be segmented of the image to be segmented exceeds the preset threshold, adjusting the image segmentation model based on the initial frame of the image to be segmented, a preset frame, the previous frame of the frame to be segmented and the mask image of the previous image.  
15. (Canceled By Applicant)  

17. (Currently Amended By Applicant )The non-transitory computer-readable storage medium according tclaim 13, wherein the video image segmentation method further comprises: extracting the preset frame from the image to be segmented.  
18. (Previously Presented) The non-transitory computer-readable storage medium according to claim 17, wherein the extracting the preset frame from the image to be segmented comprises: obtaining an extraction frame number through multiplying the number of frames to be segmented by a preset value; and extracting a frame corresponding to the extraction frame number as the preset frame.  
19. (Previously Presented) The non-transitory computer-readable storage medium according to claim 18, wherein the preset value is a value ranged 0.6-0.9.  
20. (Canceled By Applicant)  
21. (Canceled By Applicant)   
22. (Currently Amended By Applicant )The electronic device according tclaim 14, wherein the video image segmentation method further comprises: extracting the preset frame from the image to be segmented.  
23. (Previously Presented) The electronic device according to claim 22, wherein the extracting the preset frame from the image to be segmented comprises: obtaining an extraction frame number through multiplying the number of frames to be segmented by a preset value; and extracting a frame corresponding to the extraction frame number as the preset frame.  
24. (Previously Presented) The electronic device according to claim 23, wherein the preset value is a value ranged 0.6-0.9.   



Reasons for Allowance

2.	Claims 1, 4-6, 13, 14, 17,18,19,23 and 24 are Allowed over prior art.
3.	The following is an examiner’s statement of reasons for allowance: 


Regarding claim 1, 
A video image segmentation method, comprising: obtaining an image segmentation model by performing machine learning based on a historical video image and a mask image of the historical video image; adjusting the image segmentation model based on an initial frame of an image to be segmented, a previous frame of a frame to be segmented and a mask image of the previous image; and performing segmentation on the image to be segmented using the image segmentation model after the adjusting, wherein the adjusting the image segmentation model based on an initial frame of an image to be segmented, a previous frame of a frame to be segmented and a mask image of the previous image comprises: determining whether a number of frames to be segmented of the image to be segmented exceeds a preset threshold; when the number of frames to be segmented of the image to be segmented does not exceed the preset threshold, adjusting the image segmentation model based on the initial frame of the image to be segmented, the previous frame of the frame to be segmented and the mask image of the previous image; and when the number of frames to be segmented of the image to be segmented exceeds the preset threshold, adjusting the image segmentation model based on the initial frame of the image to be segmented, a preset frame, the previous frame of the frame to be segmented and the mask image of the previous image.  

  
Regarding claim 13, 
 A non-transitory computer-readable storage medium, having stored thereon a computer program, wherein the computer program, when being executed by a processor, implements a video image segmentation method comprising: obtaining an image segmentation model by performing machine learning based on a historical video image and a mask image of the historical video image; adjusting the image segmentation model based on an initial frame of an image to be segmented, a previous frame of a frame to be segmented and a mask image of the wherein the adjusting the image segmentation model based on an initial frame of an image to be segmented, a previous frame of a frame to be segmented and a mask image of the previous image comprises: determining whether a number of frames to be segmented of the image to be segmented exceeds a preset threshold; when the number of frames to be segmented of the image to be segmented does not exceed the preset threshold, adjusting the image segmentation model based on the initial frame of the image to be segmented, the previous frame of the frame to be segmented and the mask image of the previous image; and when the number of frames to be segmented of the image to be segmented exceeds the preset threshold, adjusting the image segmentation model based on the initial frame of the image to be segmented, a preset frame, the previous frame of the frame to be segmented and the mask image of the previous image.  

Regarding Claim 1  :  Prior art Reyzin (USPUB 20170161905) in view of Gary R. Bradski (NPL Doc. : “ Motion segmentation and pose recognition with motion history gradients,”13/08/2001, Machine Vision and Applications (2002) 13: ,Pages 174-179 ) teaches A video image segmentation method, comprising: obtaining an image segmentation model by performing machine learning based on a historical video image and a mask image of the historical video image; adjusting the image segmentation model based on an initial frame of an image to be segmented, a previous frame of a frame to be segmented and a mask image of the previous image; and performing segmentation on the image to be segmented using the image segmentation model after the adjusting, respectively(detailed rejection of the claim mentioned within Office Action dated 08/02/2021) within claim 1 ,  but does not teach the limitations  ( previously  objected allowable limitation of claims 2 and 3   within office action dated 08/02/2021) as mentioned within the claim :  "… wherein the adjusting the image segmentation model based on an initial frame of an image to be segmented, a previous frame of a frame to be segmented and a mask image of the previous image comprises: determining whether a number of frames to be segmented of the image to be segmented exceeds a preset threshold; when the number of frames to be segmented of the image to be segmented does not exceed the preset threshold, adjusting the image segmentation model based on the initial frame of the image to be segmented, the previous frame of the frame to be segmented and the mask image of the previous image; and when the number of frames to be segmented of the image to be segmented exceeds the preset threshold, adjusting the image segmentation model based on the initial frame of the image to be segmented, a preset frame, the previous frame of the frame to be segmented and the mask image of the previous image.”


Regarding Claim 13  :  Prior art Reyzin (USPUB 20170161905) in view of Gary R. Bradski (NPL Doc. : “ Motion segmentation and pose recognition with motion history gradients,”13/08/2001, Machine Vision and Applications (2002) 13: ,Pages 174-179 ) teaches A non-transitory computer-readable storage medium, having stored thereon a computer program, wherein the computer program, when being executed by a processor, implements a video image segmentation method comprising: obtaining an image segmentation model by performing machine learning based on a historical video image and a mask image of the historical video image; adjusting the image segmentation model based on an initial frame of an image to be segmented, a previous frame of a frame to be segmented and a mask image of the previous image; and performing segmentation on the image to be segmented using the image segmentation model after the adjusting, respectively(detailed rejection of the claim mentioned within Office Action dated 08/02/2021) within claim 13 ,  but does not teach the limitations  ( previously  objected allowable limitation of claims 15 and 16  within office action dated 08/02/2021) as mentioned within the claim :  "… wherein the adjusting the image segmentation model based on an initial frame of an image to be segmented, a previous frame of a frame to be segmented and a mask image of the previous image comprises: determining whether a number of frames to be segmented of the image to be segmented exceeds a preset threshold; when the number of frames to be segmented of the image to be segmented does not exceed the preset threshold, adjusting the image segmentation model based on the initial frame of the image to be segmented, the previous frame of the frame to be segmented and the mask image of the previous image; and when the number of frames to be segmented of the image to be segmented exceeds the preset threshold, adjusting the image segmentation model based on the initial frame of the image to be segmented, a preset frame, the previous frame of the frame to be segmented and the mask image of the previous image.” 



4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637